Exhibit 10.24(a)






Schedule of Employment Continuation Agreements of Named Executive Officers dated
September 30, 2018.


 
Name
 
Termination Benefit
 
Laurence M. Downes, President and Chief Executive Officer
 
Three times the sum, of (x) his then annual base salary and (y) the average of
his annual bonuses paid or payable with respect to the last three calendar years
ended prior to the Change of Control.
 
Stephen D. Westhoven, President and Chief Operating Officer
 
Two times the sum, of (x) his then annual base salary and (y) the average of his
annual bonuses paid or payable with respect to the last three calendar years
ended prior to the Change of Control (“2x”).
 
Patrick J. Migliaccio, Senior Vice President and Chief Financial Officer


2x
 
Amanda Mullan, Senior Vice President and Chief Human Resources Officer


2x
 
Nancy A. Washington, Senior Vice President and General Counsel


2x








